Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/11/2021 and 08/23/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections

	Claims 10-13 are objected to because of the following informalities:  claim 10 recites the limitation “wherein there are two wheels on which a flat tire is detected, and controlling the wheel in which the flat tire is detected” without specifying which of the two flat tires are being controlled, or if both are supposed to be controlled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US Pre-Granted Publication No. US 2021/0188252 A1 hereinafter “Lu”).

	Regarding claim 1 Lu discloses:

	A method, comprising: calculating a longitudinal force interference compensation torque of a vehicle (Lu [0112] [0116] wherein a longitudinal tire force is generated and wheel braking torques are determined based on the vehicle slip) and a lateral force interference compensation torque of the vehicle when a flat tire of the vehicle is detected; (Lu [0112] [0116] wherein a lateral tire force is generated and wheel braking torques are determined based on the vehicle slip) calculating a feedback control torque of the vehicle; (Lu [0211] wherein a torque sensor determines a target control force based on the actual and deviation for a feedback drive force control for the steering wheel and road wheels) obtaining an additional yaw moment based on the longitudinal force interference compensation torque, (Lu [0112] [0116] wherein a yaw tire force is generated and wheel braking torques are determined based on the vehicle slip) the feedback control torque, (Lu [0211] wherein a torque sensor determines a target control force based on the actual and deviation for a feedback drive force control for the steering wheel and road wheels) and the lateral force interference compensation torque; (Lu [0112] [0116] wherein a lateral tire force is generated and wheel braking torques are determined based on the vehicle slip)
and controlling, based on the additional yaw moment, a wheel on which the flat tire is detected. (Lu [0247] wherein the yaw of the vehicle is used to correct a vehicle with tire burst instability). 

	Regarding claim 14 Lu discloses:

	A vehicle control device, comprising: at least one processor; (Lu [0096] wherein the vehicle includes computers and ECU such as microprocessors) and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, (Lu [0096] wherein the memory is combined with the processing of the vehicle to conduct controls) the programming instructions instructing the at least one processor to perform the following operations: calculating a longitudinal force interference compensation torque of a vehicle (Lu [0112] [0116] wherein a longitudinal tire force is generated and wheel braking torques are determined based on the vehicle slip) and a lateral force interference compensation torque of the vehicle when a flat tire of the vehicle is detected; (Lu [0112] [0116] wherein a lateral tire force is generated and wheel braking torques are determined based on the vehicle slip) calculating a feedback control torque of the vehicle; (Lu [0211] wherein a torque sensor determines a target control force based on the actual and deviation for a feedback drive force control for the steering wheel and road wheels) obtaining an additional yaw moment based on the longitudinal force interference compensation torque, (Lu [0112] [0116] wherein a yaw tire force is generated and wheel braking torques are determined based on the vehicle slip) the feedback control torque, (Lu [0211] wherein a torque sensor determines a target control force based on the actual and deviation for a feedback drive force control for the steering wheel and road wheels) and the lateral force interference compensation torque; (Lu [0112] [0116] wherein a lateral tire force is generated and wheel braking torques are determined based on the vehicle slip) and controlling, based on the additional yaw moment, a wheel on which the flat tire is detected.  (Lu [0247] wherein the yaw of the vehicle is used to correct a vehicle with tire burst instability).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu and Murayama et al. (US Pre-Granted Publication No. US 2019/0126976 A1 hereinafter “Murayama”).

	Regarding claim 2 Lu discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein calculating the feedback control torque of the vehicle comprises: calculating an absolute value of a target yaw angular acceleration of the vehicle; calculating a feedback gain based on the absolute value of the target yaw angular acceleration; and calculating the feedback control torque based on the feedback gain.

	However, in the same field of endeavor of vehicle controls, Murayama discloses:

	“wherein calculating the feedback control torque of the vehicle comprises: calculating an absolute value of a target yaw angular acceleration of the vehicle; (Murayama [0063] [0064] wherein an absolute yaw rate deviation for the vehicle is determined) calculating a feedback gain based on the absolute value of the target yaw angular acceleration; (Murayama [0065] [0063] [0083] [0090] wherein the yaw movement and absolute value of yaw deviations are utilized to control a gain of the vehicle) and calculating the feedback control torque based on the feedback gain.” (Murayama [0065] [0063] [0083] [0090] wherein the yaw movement and absolute value of yaw deviations are utilized to control a gain of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the absolute value and feedback control of Murayama with the system of Lu because one of ordinary skill would have been motivated to make this modification in order to improve control of the vehicle during operation based on the sensed information of the vehicle (Murayama [0065] [0007] [0046]).

	Regarding claim 3 Lu in view of Murayama disclose all of the limitations of claim 2 but Lu does not appear to disclose:

	wherein calculating the feedback gain based on the absolute value of the target yaw angular acceleration comprises: obtaining, according to a first preset relationship, a first adjustment coefficient corresponding to the absolute value of the target yaw angular acceleration, wherein the first preset relationship indicates a mapping relationship between absolute values of a plurality of target yaw angular accelerations and a plurality of adjustment coefficients; and calculating the feedback gain based on the first adjustment coefficient. 
	
	However, in the same field of endeavor of vehicle controls Murayama discloses:

	“wherein calculating the feedback gain based on the absolute value of the target yaw angular acceleration comprises: obtaining, according to a first preset relationship, a first adjustment coefficient corresponding to the absolute value of the target yaw angular acceleration, (Murayama [0063] [0065] [0088] wherein a first coefficient based on driver request and yaw rate absolute values) wherein the first preset relationship indicates a mapping relationship between absolute values of a plurality of target yaw angular accelerations and a plurality of adjustment coefficients; (Murayama fig. 4-5 wherein driver requests and second target torques are compared with lateral acceleration and guarded torque values) and calculating the feedback gain based on the first adjustment coefficient.” (Murayama [0065] [0063] [0083] [0090] wherein the yaw movement and absolute value of yaw deviations are utilized to control a gain of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the absolute value and feedback control of Murayama with the system of Lu because one of ordinary skill would have been motivated to make this modification in order to improve control of the vehicle during operation based on the sensed information of the vehicle (Murayama [0065] [0007] [0046]).

	Regarding claim 15 Lu discloses all of the limitations of claim 14 but Lu does not appear to disclose:

	wherein the programming instructions further instruct the at least one processor to perform the following operation steps: calculating an absolute value of a target yaw angular acceleration of the vehicle; calculating a feedback gain based on the absolute value of the target yaw angular acceleration; and calculate the feedback control torque based on the feedback gain.

	However, in the same field of endeavor of vehicle controls Murayama discloses:

	wherein the programming instructions further instruct the at least one processor to perform the following operation steps: calculating an absolute value of a target yaw angular acceleration of the vehicle; (Murayama [0063] [0064] wherein an absolute yaw rate deviation for the vehicle is determined) calculating a feedback gain based on the absolute value of the target yaw angular acceleration; (Murayama [0065] [0063] [0083] [0090] wherein the yaw movement and absolute value of yaw deviations are utilized to control a gain of the vehicle) and calculate the feedback control torque based on the feedback gain.  (Murayama [0065] [0063] [0083] [0090] wherein the yaw movement and absolute value of yaw deviations are utilized to control a gain of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the absolute value and feedback control of Murayama with the system of Lu because one of ordinary skill would have been motivated to make this modification in order to improve control of the vehicle during operation based on the sensed information of the vehicle (Murayama [0065] [0007] [0046]).

	Regarding claim 16 Lu in view of Murayama disclose all of the limitations of claim 15 but Lu does not appear to disclose:

	wherein the programming instructions further instruct the at least one processor to perform the following operation steps: obtaining, according to a first preset relationship, a first adjustment coefficient corresponding to the absolute value of the target yaw angular acceleration, wherein the first HW 85765o8oUSo4-86-preset relationship indicates a mapping relationship between absolute values of a plurality of target yaw angular accelerations and a plurality of adjustment coefficients; and calculating the feedback gain based on the first adjustment coefficient.  

	However, in the same field of endeavor of vehicle controls Murayama discloses:

	“wherein the programming instructions further instruct the at least one processor to perform the following operation steps: obtaining, according to a first preset relationship, a first adjustment coefficient corresponding to the absolute value of the target yaw angular acceleration, (Murayama [0063] [0065] [0088] wherein a first coefficient based on driver request and yaw rate absolute values) wherein the first HW 85765o8oUSo4-86-preset relationship indicates a mapping relationship between absolute values of a plurality of target yaw angular accelerations and a plurality of adjustment coefficients; (Murayama fig. 4-5 wherein driver requests and second target torques are compared with lateral acceleration and guarded torque values) and calculating the feedback gain based on the first adjustment coefficient.  (Murayama [0065] [0063] [0083] [0090] wherein the yaw movement and absolute value of yaw deviations are utilized to control a gain of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the absolute value and feedback control of Murayama with the system of Lu because one of ordinary skill would have been motivated to make this modification in order to improve control of the vehicle during operation based on the sensed information of the vehicle (Murayama [0065] [0007] [0046]).

Allowable Subject Matter

	Claims 4-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6498967 B1 discloses a vehicle control with multiple flat tires detected
CN 105799548 A discloses a safety control for tire burst controls 
US 9650068 B1 discloses a torque steering compensator 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664